DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/21 (hereinafter “02/05/21 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 02/05/21 Amendment, claims 1, 6, 11, 13, & 17 were amended, and claim 24 was newly added.  No claims were cancelled (claims 2 & 14-16 were cancelled in one or more prior amendments).  Accordingly, claims 1, 3-13, & 17-24 are now pending in the application.
4.	The 02/05/21 Amendment has overcome the rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 11/05/20.  New rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant’s Amendment.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1, 3-10, 22, & 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 1 recites the limitation “one or more electrical terminals of the hand piece” in line 12.  This recitation renders the claim indefinite since it is not clear whether the recited “one or more electrical terminals of the hand piece” are intended to be selected from among the “plurality of electrical terminals” of the hand piece previously recited in line 8 of the claim, or whether the recited “one or more electrical terminals of the hand piece” are provided in addition to the “plurality of electrical terminals” of the hand piece.  Clarification is required.
8.	Claim 1 similarly recites the limitation “one or more electrical terminals of the hand piece” in line 17.  This recitation also renders the claim indefinite since it is not clear whether the recited “one or more electrical terminals of the hand piece” are intended to be selected from among the “plurality of electrical terminals” of the hand piece previously recited in line 8 of the claim, whether they are the same “one or more electrical terminals of the hand piece” recited in line 12 of the claim (used to power the light source), or whether they are provided in addition to both the “plurality of electrical terminals” of the hand piece recited in line 8 of the claim and the “one or more electrical terminals of the hand piece” recited in line 12 of the claim.  Clarification is required.
9.	Claims 3-10 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
10.	Claim 4 recites the limitation “wherein the hand piece comprises a pair of electrical terminals” in lines 1-2.  This recitation renders the claim indefinite since it is not clear whether the recited “pair of electrical terminals” is intended to be selected from among the “plurality of electrical terminals” of the hand piece recited in independent claim 1 (from which claim 4 
11.	Claim 9 is rejected as ultimately depending from a claim (claim 4) rejected under 35 U.S.C. 112(b).
12.	Claim 5 recites the limitation “wherein the rectifier is part of the light source that is removably attached to the hand piece” (emphasis added).  This recitation renders the claim indefinite, as the rectifier is the component that is configured to convert the AC power signal into a DC power signal that is used to power both the light source and the smoke ionizer according to independent claim 1 (from which claim 5 depends).  As such, it is not clear how the smoke ionizer (of claim 1) could be powered by the DC power signal if the DC power signal is provided by the light source to which the smoke ionizer is not operatively attached.  Clarification is required.    
13.	Claims 6 & 10 are rejected as ultimately depending from a claim (claim 5) rejected under 35 U.S.C. 112(b).
14.	Claim 22 recites the limitation “wherein the rectifier is part of the light source that snaps onto the housing portion” (emphasis added).  This recitation renders the claim indefinite, as the rectifier is the component that is configured to convert the AC power signal into a DC power signal that is used to power both interchangeable functional elements (i.e., the light source and the smoke ionizer) according to independent claim 17 (from which claim 22 depends).  As such, it is not clear how the smoke ionizer (of claim 17) could be powered by the DC power signal if the DC power signal is provided by the light source to which the smoke ionizer is not operatively attached.  Clarification is required.    
15.	Claim 24 recites the limitation “wherein the rectifier is part of the smoke ionizer that snaps onto the housing portion” (emphasis added).  This recitation renders the claim indefinite, as the rectifier is the component that is configured to convert the AC power signal into a DC power signal that is used to power both interchangeable functional elements (i.e., the light not operatively attached.  Clarification is required.    

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	Claims 1, 3, 4, 7-9, 11-13, 17-21, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0045247 to Heim et al. (“Heim”) in view of U.S. Patent Application Publication No. 2012/0116369 to Viola ("Viola"), and further in view of U.S. Patent Application Publication No. 2013/0144281 to Lewinsky et al. (“Lewinsky”). 
19.	Regarding claim 1, Heim teaches an electrosurgical assembly comprising: 

one or more AC conductors [conductors (3), (9) – [0121]; FIG. 7] electrically connecting the one or more electrodes [(12), (13)] to a power source [electrosurgical generator (1) – [0080]-[0087], [0121]; FIG. 7], the power source is configured to generate and output an AC power signal to the one or more electrodes [(12), (13)] via the one or more AC conductors [(3), (9)] [see [0097]; FIG. 7]; 
a rectifier [rectification means (19) of power conversion means (15) - [0021], [0032], [0039], [0043], [0122]; FIGS. 7, 9] electrically connected to the one or more AC conductors [FIGS. 7, 9], and configured to convert the AC power signal into a DC power signal [e.g., [0013], [0014], [0032], [0043]]; and 
a hand piece [handpiece (5) - e.g., [0089], [0090], [0097]; FIG. 7]…; and 
a light source [one or more illumination means (16) – e.g., [0102]-[0104], [0107]; FIG. 7]… [that is] electrically [powered by]… the DC power signal [e.g., [0013], [0014], [0032], [0043]].
Heim additionally teaches that the light source [illumination means (16)] may be rigidly attached to, and be a part of, the handpiece, or may be movable or detachable with flexible or moveable electrical connections to illumination power conductors (17) - see [0103]].  However, since “movable or detachable with flexible or moveable electrical connections” could be interpreted as the illumination means (16) being detachable from the handpiece, but still tethered thereto via the flexible connections, it cannot be said that Heim explicitly teaches connection of the handpiece [(5)] and the light source [(16)] via corresponding sets of electrical terminals.  As such, Heim fails to explicitly teach the following emphasized claim limitations of claim 1 concerning the particulars of the corresponding electrical terminals of the hand piece, the light source, and the “snap fit” connection between these components:
a hand piece including a plurality of electrical terminals; and 
including one or more electrical terminals, the light source configured to snap onto the hand piece to removably attach the light source to the hand piece, wherein upon snapping the light source onto the hand piece, the one or more electrical terminals of the light source contact one or more electrical terminals of the hand piece to electrically power the light source by the DC power signal.  
However, connection of removable accessories (e.g., lights) to surgical devices via corresponding pairs of electrical terminals, as well as via a “snap on” or “snap fit” connection, was well known to those having ordinary skill in the art before the effective filing date of the claimed invention.
For example, Viola, in a similar field of endeavor, teaches a surgical instrument (110) [[0020]; FIG. 1] and an accessory (120) [e.g., an illumination device – [0009], [0023]; FIG. 1] removably mounted thereto [see, e.g., [0023]].  Viola teaches that the instrument (110) includes contacts (115) [[0022]; FIG. 2], the accessory (120) includes contacts (124) [[0023]; FIG. 2], and that the accessory (120) can be removably attached to instrument (110) via a number of methods, including snap fit [[0023]].  When accessory (120) is attached to instrument (110), the contacts (124) of accessory (120) and the contacts (115) of instrument (110) are engaged [[0023]].  Viola further teaches that the instrument powering device can power both the instrument and the accessory [e.g., [0011], [0027]].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim such that the hand piece [(5)] comprises a plurality of electrical terminals and the light source [(16)] comprises one or more electrical terminals, the light source configured to snap onto the hand piece to removably attach the light source to the hand piece, wherein upon snapping the light source onto the hand piece, the one or more electrical terminals of the light source contact one or more electrical terminals of the hand piece to electrically power the light source by the DC power signal, as making the light source [(16)] of Heim completely detachable/separable from the handpiece [(5)] would facilitate e.g., lights) to surgical devices via corresponding pairs of electrical terminals to the device of Heim, and the results (separability) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
While Viola clearly contemplates numerous interchangeable accessories that may be of value during a procedure [see, e.g., [0023] (“The accessory 120 may include one or more powered devices 126 including cameras, illumination devices, or any other suitable powered devices that could assist the clinician in performing a medical procedure”)], explicitly recites that the instrument (110) includes one or more contacts (115) [[0022]; FIG. 2], the accessory (120) includes one or more contacts (124) [[0023]; FIG. 2], and that the accessory (120) can be removably attached to instrument (110) via any number of methods, including snap fit [[0023]], such that the instrument-powering device powers the accessory [see [0011]], Viola does not explicitly teach that one of the accessories comprises a smoke ionizer.  As such, the combination of Heim and Viola, as set forth above, does not teach:
a smoke ionizer including one or more electrical terminals, the smoke ionizer configured to snap onto the hand piece to removably attach the smoke ionizer to the hand piece, wherein upon snapping the smoke ionizer onto the hand piece, the one or more electrical terminals of the smoke ionizer contact one or more electrical terminals of the hand piece to electrically power the smoke ionizer by the DC power signal.
	Lewinsky, in a similar field of endeavor, teaches a tissue treatment apparatus for surgical and medical procedures and operations including an instrument and accessory base adapted for receiving one or more instruments and/or accessories configured for different NOTE: it is the Examiner’s position that the “vacuum” accessory of Lewinsky comprises a smoke ionizer, as Applicant’s Specification defines “smoke ionizer” broadly as something that “gathers, reduces, and/or eliminates smoke particles, etc.” – see published application (U.S. 2019/0247141) at [0045].  A vacuum used with a tissue treatment instrument satisfies this broad definition].   
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of modify Heim and Viola such that one of the contemplated, numerous interchangeable accessories of Heim/Viola comprises a smoke ionizer [vacuum] configured to include one or more electrical terminals, the smoke ionizer [vacuum] configured to snap onto the hand piece to removably attach the smoke ionizer [vacuum] to the hand piece, wherein upon snapping the smoke ionizer [vacuum] onto the hand piece, the one or more electrical terminals of the smoke ionizer [vacuum] contact one or more electrical terminals of the hand piece to electrically power the smoke ionizer [vacuum] by the DC power signal, thereby increasing the utility/functionality of the device of Heim/Viola during a procedure, particularly in view of Viola’s teaching of including as an accessory any suitable powered devices that could assist the clinician in performing a medical procedure [Viola, [0023]].
claim 3, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.   
Heim further teaches wherein the rectifier is located inside the hand piece [see [0121] (“FIG. 7 shows power conversion means 15 in handpiece 5”); & FIG. 7; note: power conversion means (15) includes rectification means (19) – see FIG. 9].
21.	Regarding claim 4, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.   
Heim teaches that the DC power signal from the rectifier is supplied to the light source [e.g., [0013], [0014], [0032], [0043]].
	As noted above (in the rejection of claim 1), Viola teaches that instrument (110) comprises a pair of electrical terminals [contacts (115)] and the light source [accessory (120)] comprises a pair of corresponding electrical terminals [contacts (124)] that are configured to electrically connect with the pair of electrical terminals [(115)] on the instrument [(110)] when the light source [(120)] is attached to the instrument [(110)] [[0020], [0022], [0023]; FIG. 2].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Viola, & Lewinsky such that the hand piece [(5)] comprises a pair of electrical terminals, and the light source [(16)] comprises a pair of corresponding electrical terminals that are configured to electrically connect with the pair of electrical terminals on the hand piece when the light source is attached to the hand piece, since such a modification amounts merely to the use of known technique to improve a similar device in the same way, as one of ordinary skill in the art would have been capable of applying this known method of removably connecting accessories (e.g., lights) to surgical devices via corresponding pairs of electrical terminals to the device of Heim, and the results (separability) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Further, as modified, the pair of electrical terminals of the hand piece would be electrically connected to the rectifier, and the DC power signal from the 
22.	Regarding claim 7, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.   
Heim further teaches wherein the rectifier comprises a full wave bridge rectifier [[0013], [0141]].
23.	Regarding claim 8, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.   
Heim further teaches wherein the rectifier comprises a full wave rectifier [[0013]].  
24.	Regarding claim 9, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.   
Heim further teaches wherein the light source is an LED [e.g., [0105], [0107], [0108]].
25.	Regarding claim 11, Heim teaches an electrosurgical assembly comprising: 
a hand piece [handpiece (5) - e.g., [0089], [0090], [0097]; FIG. 7]; 
one or more electrodes extending from the hand piece [electrodes (12), (13) – [0097]; FIG. 7]; 
one or more AC conductors [conductors (3), (9) – [0121]; FIG. 7] electrically connecting the one or more electrodes [(12), (13)] to a power source [electrosurgical generator (1) – [0080]-[0087], [0121]; FIG. 7], which is configured to generate and output an AC power signal to the one or more electrodes [(12), (13)] via the one or more AC conductors [(3), (9)] [see [0097]; FIG. 7]; 
a rectifier [rectification means (19) of power conversion means (15) - [0021], [0032], [0039], [0043], [0122]; FIGS. 7, 9] located inside the hand piece [see [0121] (“FIG. 7 shows power conversion means 15 in handpiece 5”); & FIG. 7; note: power conversion means (15) includes rectification means (19) – see FIG. 9] and electrically connected to the one or more AC e.g., [0013], [0014], [0032], [0043]]; 
an [accessory] [e.g., one or more illumination means (16) or a “light source” – e.g., [0102]-[0104], [0107]; FIG. 7] removably connected to the hand piece [e.g., [0103] (“[i]llumination means 16 may be rigidly attached and be part of handpiece 16 [sic] or may be movable or detachable with flexible or moveable electrical connections to illumination power conductors 17”)]…; [and]
[communicating] the DC power signal to the [accessory] to power the [accessory] [e.g., [0013], [0014], [0032], [0043]]. 
Heim additionally teaches that the [accessory] [illumination means (16)] may be rigidly attached to, and be a part of, the handpiece, or may be movable or detachable with flexible or moveable electrical connections to illumination power conductors (17) - see [0103]].  However, since “movable or detachable with flexible or moveable electrical connections” could be interpreted as the [accessory] [illumination means (16)] being detachable from the handpiece, but still tethered thereto via the flexible connections, it cannot be said that Heim explicitly teaches connection of the handpiece [(5)] and the [accessory] via corresponding sets of electrical terminals.  As such, Heim fails to explicitly teach the following emphasized claim limitations of claim 11 concerning the particulars of the corresponding electrical terminals of the hand piece, the [accessory], and the “snap fit” connection between these components:
a pair of electrical terminals located on the hand piece; and
[an accessory] removably connected to the hand piece via a snap-fit connection between the [accessory] and the hand piece, the [accessory] comprising a pair of electrical terminals;
wherein, upon establishing the snap-fit connection between the [accessory] and the hand piece, the pair of terminals on the hand piece are configured to electrically connect to the pair of terminals on the [accessory] to communicate the DC power signal to the [accessory] to power the [accessory].
However, connection of removable accessories to surgical devices via corresponding pairs of electrical terminals, as well as via a “snap on” or “snap fit” connection, was well known to those having ordinary skill in the art before the effective filing date of the claimed invention.
	For example, Viola, in a similar field of endeavor, teaches a surgical instrument (110) [[0020]; FIG. 1] and an accessory (120) [e.g., an illumination device – [0009], [0023]; FIG. 1] removably mounted thereto [see, e.g., [0023]].  Viola teaches that the instrument (110) includes one or more contacts (115) [[0022]; FIG. 2], the accessory (120) includes one or more contacts (124) [[0023]; FIG. 2], and that the accessory (120) can be removably attached to instrument (110) via a number of methods, including snap fit [[0023]].  When accessory (120) is attached to instrument (110), the contacts (124) of accessory (120) and the contacts (115) of instrument (110) are engaged [[0023]].  Viola further teaches that the instrument powering device can power both the instrument and the accessory [e.g., [0011], [0027]].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim such that a pair of electrical terminals is located on the hand piece [(5)], the [accessory] removably connected to the hand piece [(5)] via a snap-fit connection between the [accessory] and the hand piece, the [accessory] comprising a pair of electrical terminals, wherein, upon establishing the snap-fit connection between the [accessory] and the hand piece, the pair of terminals on the hand piece are configured to electrically connect to the pair of terminals on the [accessory] to communicate the DC power signal to the [accessory] to power the [accessory], as making the [accessory] of Heim completely detachable/separable from the handpiece [(5)] would facilitate sterilization and/or repair of either or both of the [accessory] and handpiece [(5)], and would further allow use of the [accessory] with a number of other instruments/devices.  Further, such a modification amounts merely to the use of known technique to improve a similar device in the same way, as one of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
While Viola clearly contemplates numerous interchangeable accessories that may be of value during a procedure [see, e.g., [0023] (“The accessory 120 may include one or more powered devices 126 including cameras, illumination devices, or any other suitable powered devices that could assist the clinician in performing a medical procedure”)], explicitly recites that the instrument (110) includes one or more contacts (115) [[0022]; FIG. 2], the accessory (120) includes one or more contacts (124) [[0023]; FIG. 2], and that the accessory (120) can be removably attached to instrument (110) via any number of methods, including snap fit [[0023]], such that the instrument-powering device powers the accessory [see [0011]], Viola does not explicitly teach that one of the accessories comprises a smoke ionizer.  As such, the combination of Heim and Viola, as set forth above, does not teach:
a smoke ionizer removably connected to the hand piece via a snap-fit connection between the smoke ionizer and the hand piece, the smoke ionizer comprising a pair of electrical terminals;
wherein, upon establishing the snap-fit connection between the smoke ionizer and the hand piece, the pair of terminals on the hand piece are configured to electrically connect to the pair of terminals on the smoke ionizer to communicate the DC power signal to the smoke ionizer to power the smoke ionizer.
Lewinsky, in a similar field of endeavor, teaches a tissue treatment apparatus for surgical and medical procedures and operations including an instrument and accessory base adapted for receiving one or more instruments and/or accessories configured for different procedures and operations and for a variety of modes of use of the treatment apparatus [Abstract].  Lewinsky further teaches a tissue treatment instrument (10), and an accessories NOTE: it is the Examiner’s position that the “vacuum” accessory of Lewinsky comprises a smoke ionizer, as Applicant’s Specification defines “smoke ionizer” broadly as something that “gathers, reduces, and/or eliminates smoke particles, etc.” – see published application (U.S. 2019/0247141) at [0045].  A vacuum used with a tissue treatment instrument satisfies this broad definition].   
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of modify Heim and Viola such that one of the contemplated, numerous interchangeable accessories of Heim/Viola comprises a smoke ionizer [vacuum] removably connected to the hand piece via a snap-fit connection between the smoke ionizer [vacuum] and the hand piece, the smoke ionizer [vacuum] comprising a pair of electrical terminals, wherein, upon establishing the snap-fit connection between the smoke ionizer [vacuum] and the hand piece, the pair of terminals on the hand piece are configured to electrically connect to the pair of terminals on the smoke ionizer [vacuum] to communicate the DC power signal to the smoke ionizer [vacuum] to power the smoke ionizer [vacuum], thereby increasing the utility/functionality of the device of Heim/Viola during a procedure, particularly in view of Viola’s teaching of including as an accessory any suitable powered devices that could assist the clinician in performing a medical procedure [Viola, [0023]].
26.	Regarding claim 12, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 11 for the reasons set forth in detail (above) in the Office Action.   
bipolar active and return electrodes, 12 and 13, may have many configurations including being the tines of forceps”), see also [0155]].
27.	Regarding claim 13, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 11 for the reasons set forth in detail (above) in the Office Action.   
	The portion of the rejection of claim 11 (above) concerning the combination of Heim and Viola (which is incorporated herein) clearly establishes that the combination of Heim and Viola teaches a light source removably connected to the hand piece via a snap-fit connection between the light source and the hand piece, the light source comprising a pair of electrical terminals configured to electrically connect to a… pair of terminals on the hand piece.
	The combination of Heim, Viola, & Lewinsky does not, however, teach the light source comprising a pair of electrical terminals configured to electrically connect to a second pair of terminals on the hand piece.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Viola, & Lewinsky to include a second pair of terminals on the hand piece (for connection with the light source), since it has been held that mere duplication of the essential working parts of a device (in this instance, providing a second set of terminals to facilitate attachment to a second device – the light source) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
28.	Regarding claim 17, Heim teaches an electrosurgical assembly comprising: 
one or more electrodes [electrodes (12), (13) – [0097]; FIG. 7]; 
one or more AC conductors [conductors (3), (9) – [0121]; FIG. 7] electrically connecting the one or more electrodes [(12), (13)] to a power source [electrosurgical generator (1) – [0080]-[0087], [0121]; FIG. 7] that is configured to generate and output an AC power signal to the one or more electrodes [(12), (13)] via the one or more AC conductors [(3), (9)] [see [0097]; FIG. 7]; 
e.g., [0013], [0014], [0032], [0043]]; [and]
a… functional element comprising a light source [one or more illumination means (16) – e.g., [0102]-[0104], [0107]; FIG. 7] … [and] power[ing] the light source by the DC power signal [e.g., [0013], [0014], [0032], [0043]].
Heim additionally teaches that the light source [illumination means (16)] may be rigidly attached to, and be a part of, the housing [handpiece] of the device, or may be movable or detachable with flexible or moveable electrical connections to illumination power conductors (17) - see [0103]].  However, since “movable or detachable with flexible or moveable electrical connections” could be interpreted as the illumination means (16) being detachable from the housing [handpiece], but still tethered thereto via the flexible connections, it cannot be said that Heim explicitly teaches connection of the housing and the light source [(16)] via corresponding sets of electrical terminals.  As such, Heim fails to explicitly teach the following emphasized claim limitations of claim 17 concerning the particulars of the corresponding electrical terminals of the housing [hand piece], the light source, and the “snap fit” connection between these components:
one or more electrical terminals located on a housing portion of the electrosurgical assembly; and 
a first interchangeable functional element comprising a light source including one or more electrical terminals, the light source configured to snap onto the housing portion, wherein upon snapping the light source onto the housing portion, the one or more electrical terminals of the light source contact the one or more electrical terminals of the housing portion to electrically power the light source by the DC power signal.  
However, connection of removable accessories (e.g., lights) to surgical devices via corresponding pairs of electrical terminals, as well as via a “snap on” or “snap fit” connection, 
	For example, Viola, in a similar field of endeavor, teaches a surgical instrument (110) [[0020]; FIG. 1] and an accessory (120) [e.g., an illumination device – [0009], [0023]; FIG. 1] removably mounted thereto [see, e.g., [0023]].  Viola further contemplates numerous interchangeable accessories [see, e.g., [0023] (“The accessory 120 may include one or more powered devices 126 including cameras, illumination devices, or any other suitable powered devices that could assist the clinician in performing a medical procedure”)].  Viola teaches that the instrument (110) includes one or more contacts (115) [[0022]; FIG. 2], the accessory (120) includes one or more contacts (124) [[0023]; FIG. 2], and that the accessory (120) can be removably attached to instrument (110) via a number of methods, including snap fit [[0023]].  When accessory (120) is attached to instrument (110), the contacts (124) of accessory (120) and the contacts (115) of instrument (110) are engaged [[0023]].  Viola further teaches that the instrument powering device can power both the instrument and the accessory [e.g., [0011], [0027]].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim such that one or more electrical terminals [are] located on a housing portion [handpiece] of the electrosurgical assembly; and wherein the first interchangeable functional element comprising a light source [(16)] includes one or more electrical terminals, the light source configured to snap onto the housing portion, wherein upon snapping the light source onto the housing portion, the one or more electrical terminals of the light source contact the one or more electrical terminals of the housing portion to electrically power the light source by the DC power signal, as making the light source [(16)] of Heim completely detachable/separable from the handpiece [(5)] would facilitate sterilization and/or repair of either or both of the light source [(16)] and handpiece [(5)], and would further allow use of light source [(16)] with a number of other instruments/devices.  Further, such a modification e.g., lights) to surgical devices via corresponding pairs of electrical terminals to the device of Heim, and the results (separability) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
While Viola clearly contemplates numerous interchangeable accessories that may be of value during a procedure [see, e.g., [0023] (“The accessory 120 may include one or more powered devices 126 including cameras, illumination devices, or any other suitable powered devices that could assist the clinician in performing a medical procedure”)], explicitly recites that the instrument (110) includes one or more contacts (115) [[0022]; FIG. 2], the accessory (120) includes one or more contacts (124) [[0023]; FIG. 2], and that the accessory (120) can be removably attached to instrument (110) via any number of methods, including snap fit [[0023]], such that the instrument-powering device powers the accessory [see [0011]], Viola does not explicitly teach that one of the accessories comprises a smoke ionizer.  As such, the combination of Heim and Viola, as set forth above, does not teach:
a second interchangeable functional element comprising a smoke ionizer including one or more electrical terminals, the smoke ionizer configured to snap onto the housing portion, wherein upon snapping the smoke ionizer onto the housing portion, the one or more electrical terminals of the smoke ionizer contact the one or more electrical terminals of the housing portion to electrically power the smoke ionizer by the DC power signal.
Lewinsky, in a similar field of endeavor, teaches a tissue treatment apparatus for surgical and medical procedures and operations including an instrument and accessory base adapted for receiving one or more instruments and/or accessories configured for different procedures and operations and for a variety of modes of use of the treatment apparatus [Abstract].  Lewinsky further teaches a tissue treatment instrument (10), and an accessories base (14) that can be integral with (or separately mountable/connectable to) instrument (10) NOTE: it is the Examiner’s position that the “vacuum” accessory of Lewinsky comprises a smoke ionizer, as Applicant’s Specification defines “smoke ionizer” broadly as something that “gathers, reduces, and/or eliminates smoke particles, etc.” – see published application (U.S. 2019/0247141) at [0045].  A vacuum used with a tissue treatment instrument satisfies this broad definition].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of modify Heim and Viola such that one of the contemplated, numerous interchangeable accessories of Heim/Viola comprises a second interchangeable functional element comprising a smoke ionizer [vacuum] including one or more electrical terminals, the smoke ionizer [vacuum] configured to snap onto the housing portion, wherein upon snapping the smoke ionizer [vacuum] onto the housing portion, the one or more electrical terminals of the smoke ionizer [vacuum] contact the one or more electrical terminals of the housing portion to electrically power the smoke ionizer [vacuum] by the DC power signal, thereby increasing the utility/functionality of the device of Heim/Viola during a procedure, particularly in view of Viola’s teaching of including as an accessory any suitable powered devices that could assist the clinician in performing a medical procedure [Viola, [0023]].
29.	Regarding claim 18, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the light source is an LED [e.g., [0105], [0107], [0108]].  
claim 19, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the rectifier comprises a full wave bridge rectifier [[0013], [0141]].
31.	Regarding claim 20, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the rectifier comprises a full wave rectifier [[0013]].
32.	Regarding claim 21, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the housing portion comprises a hand piece [handpiece (5) - e.g., [0089], [0090], [0097]; FIG. 7].  
33.	Regarding claim 23, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the rectifier is located inside the housing portion [see [0121] (“FIG. 7 shows power conversion means 15 in handpiece 5”); & FIG. 7; note: power conversion means (15) includes rectification means (19) – see FIG. 9]. 
34.	Claims 5, 6, 10, 22, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heim, Viola, & Lewinsky, and further in view of U.S. Patent Application Publication No. 2012/0184951 to Viola ("Viola ‘951").
35.	Regarding claim 5, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Heim teaches variations in the placement of the electronic circuits [e.g., [0022]-[0024]], Heim does not appear to teach wherein the rectifier is part of the light source that is removably attached to the hand piece. 
e.g., [0020], FIG. 1].  Viola ‘951 further teaches that the accessory may be powered by the surgical instrument when coupled to the surgical instrument, and that the accessory itself may include a converter (e.g., rectifier) that converts the alternating current into direct current [e.g., [0012]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Viola, & Lewinsky such that the rectifier is part of the light source [(16)] that is removably attached to the hand piece [(5)], as taught by Viola ‘951, so as to simplify the circuitry of the handpiece [(5)] of Heim, thereby reducing the size and weight of handpiece [(5)] along with manufacturing costs.  
36.	Regarding claim 6, the combination of Heim, Viola, Lewinsky, and Viola ‘951 teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Heim, Viola, Lewinsky, and Viola ‘951 further teaches wherein the electrical terminals of the hand piece [(5) of Heim] are electrically connected to the one or more AC conductors [again, as set forth in the rejection of claim 1 above, the handpiece of Heim was modified to include contacts (115)], and the one or more electrical terminals of the light source [(16) of Heim] [again, as set forth in the rejection of claim 1 above, the light source of Heim was modified to include contacts (124)] are electrically connected to the rectifier [placed in the handpiece of Heim/Viola/Lewinsky as modified by Viola ‘951 in the rejection of claim 5 above] via one or more conductors, wherein the AC power signal from the hand piece [(5)] is supplied to the rectifier in through the connected electrical terminals [as originally taught by Heim – (e.g., [0013], [0014], [0032], [0043])].  
37.	Regarding claim 10, the combination of Heim, Viola, Lewinsky, and Viola ‘951 teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the light source is an LED [e.g., [0105], [0107], [0108]].
claim 22, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.   
While Heim teaches variations in the placement of the electronic circuits [e.g., [0022]-[0024]], Heim does not appear to teach wherein the rectifier is part of the light source that snaps onto the housing portion. 
	Viola ‘951, in a similar field of endeavor, teaches a surgical instrument system (10) comprising a surgical instrument (100), and an accessory (200) selectively operably couplable to the surgical instrument (100) [e.g., [0020], FIG. 1].  Viola ‘951 further teaches that the accessory may be powered by the surgical instrument when coupled to the surgical instrument, and that the accessory itself may include a converter (e.g., rectifier) that converts the alternating current into direct current [e.g., [0012]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Viola, & Lewinsky such that the rectifier is part of the light source [(16)] that snaps onto the housing portion [handpiece], as taught by Viola ‘951, so as to simplify the circuitry of the handpiece [(5)] of Heim, thereby reducing the size and weight of handpiece [(5)] along with manufacturing costs.  
39.	Regarding claim 24, the combination of Heim, Viola, & Lewinsky teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
While Heim teaches variations in the placement of the electronic circuits [e.g., [0022]-[0024]], the combination of Heim, Viola, & Lewinsky does not teach that the rectifier is part of the smoke ionizer that snaps onto the housing portion.
Viola ‘951, in a similar field of endeavor, teaches a surgical instrument system (10) comprising a surgical instrument (100), and an accessory (200) selectively operably couplable to the surgical instrument (100) [e.g., [0020], FIG. 1].  Viola ‘951 further teaches that the accessory may be powered by the surgical instrument when coupled to the surgical instrument, e.g., [0012]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim, Viola, & Lewinsky such that the rectifier is part of the smoke ionizer that snaps onto the housing portion, as taught by Viola ‘951, so as to simplify the circuitry of the handpiece [(5)] of Heim, thereby reducing the size and weight of handpiece [(5)] along with manufacturing costs.  

Response to Arguments
40.	Applicant’s arguments concerning the prior rejections under § 103 have been fully considered and are persuasive in view of the current Amendments to independent claims 1, 11, & 17.  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection based on the combination of Heim, Viola, & Lewinsky are presented herein as set forth in detail above, necessitated by Applicant’s Amendment.

Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/BCB/
Examiner, Art Unit 3794
 


                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794